Title: From Thomas Jefferson to Thomas Mann Randolph, Jr., 16 December 1790
From: Jefferson, Thomas
To: Randolph, Thomas Mann, Jr.



Dear Sir
Philadelphia Dec. 16. 1790.

I am now to acknowledge the receipt of your favor of Nov. 11. I have yesterday received a letter from Mr. Mazzei authorizing the immediate sale of Colle, and shall therefore write to Mr. Lewis on the subject. I sincerely wish you may be able to get some of Mr. Carter’s land adjoining. But I should think it worth your while to go further than 300 acres, and that by a negociation with Dobson you might obtain so much time as to render the paiments easy. But of all this you are best judge.—I send herewith some seeds which I must trouble you with the care of. They are the seeds of the Sugar maple and the Paccan nuts. Be so good as to make George prepare a nursery in a proper place and to plant in it the Paccan nuts immediately, and the Maple seeds at a proper season. Mr. Lewis must be so good as to have it so inclosed as to keep the hares out. There is also in the same tin box some seeds of the Cypress vine for Patsy.—You will see in the inclosed papers the official account of the Western expedition: not very methodically related. I have just received letters from France by which I am informed that the crops of wheat all over Europe have been so abundant that we shall find no market there this year. I am still of opinion therefore that that article will fall early in the spring with us. The papers will inform you that it is still a French crown here. Present me most affectionately to my dear daughters & believe me to be Dear Sir Yours cordially,

Th: Jefferson

